Title: From Elizabeth Smith Shaw Peabody to John Quincy Adams, 10 January 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, John Quincy



My Dear Nephew,
Atkinson. Janry. 10th. 1808.

Mr Peabody, & your Aunt, were much gratified last Fall, by a visit from your venerable Parents, who presented me with a Letter from you, requesting our parental care & attention to your eldest Son. With heartfelt pleasure, I received the precious Charge, considering it as a pledge of your regard, & former affection; & of the Opinion you still entertain of my Integrity, in discharging the important Offices, incumbent upon those, to whom the Education of Youth is committed.—
Every day, I am more convinced that the very earliest periods of Life, are the best time to check the turbulent Passions, to sow the seeds of Knowledge, Virtue, & Religion; to impress upon their infant minds, that the great Object of Life, was to do good; that our beneficent Creator, did not send us here, merely to walk the Earth, to gaze, & draw fresh air, but gave us Time & Intellects to improve, great and important buisness to perform; & that the Ultimate view of Instruction, was to render them Useful & happy—
Your Son is a lovely Child—He appears to have more regard to truth, & justice, than is common to one of his age.—Many things which he says, appear to be the result of thought, & principle; which to me, is peculiarly pleasing, for half the Evils we suffer, are because we do not accustom ourselves to thought & reflection.
Master George claims my promise, that when he had commited the English Accidence to memory, & began to Pars, I would write, & inform you, & his Mother of his proficiency. He really learns very well, is fond of reading, & often comes home from the Academy, delighted by the encomiums of his Preceptor, when he tells him, he learns like a Hero—for he is charmed, with everything martial.—
I have frequently written to your Mother, & requested her to inform you, respecting your Sons Health—But I presume, it will not be an unpleasant Task to hear particularly from your Son by a letter, from an absent Aunt, who always loved you as her Nephew, & Friend; & revered you, for clasical and scientific Knowledge, which you have early devoted to your Country, & which claims your Talents as a Statesman, a Philosopher, & a Patriot. And, while you view with contemplative Eye, the Causes, by which Empires rise, & fall, you cannot but breathe a Sigh, responsive with the Fathers of Columbia, & weep over the fair Edifice of virtuous Liberty, which has lost its “stability,” & now totters to its Base.—
May Heaven preserve us, from the envenomed arrows of civil Discord,—may the sword never be unsheathed but for the defence of our natural Rights—never, to aggrandize a fellow Worm—nor to monopolize Wealth, or to extend dominion over a vast Territory.—
And, may the cloud which now darkens our Horison, & casts a deep gloom over every Face, be dispelled, by the energies of united Wisdom; & Peace, still, extend her Olive Branch, over an happy Nation.—
You will be so kind as to present my Affectionate regards, to my much loved Nephew, Judge Cranch, & his Family,—& to Mr Quincy, who appears an able & zealous advocate for his Constituents.—
Master George begs you would accept of his dutiful love, he cannot Yet write well enough, to tell you himself—but hopes to very soon, he wishes me to tell his Mamma he is well, & very happy.—My Daughter pays great attention to him, & he is good Lydia’s Favorite.—We have a post Office very near, & if you could sometimes be good enough to send a Washinton news paper, it will please both him, & Mr Peabody / & your Aunt, who with esteem, & affection, / Subscribes,
Elizabeth Peabody—